Name: Commission Regulation (EC) No 331/2008 of 11 April 2008 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance)
 Type: Regulation
 Subject Matter: organisation of transport;  transport policy;  international law;  air and space transport
 Date Published: nan

 12.4.2008 EN Official Journal of the European Union L 102/3 COMMISSION REGULATION (EC) No 331/2008 of 11 April 2008 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air transport passengers of the identity of the operating air carrier, and repealing Article 9 of Directive 2004/36/EC (1), and in particular Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 474/2006 of 22 March 2006 established the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 (2). (2) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, some Member States communicated to the Commission information that is relevant in the context of updating the Community list. Relevant information was also communicated by third countries. On this basis, the Community list should be updated. (3) The Commission informed all air carriers concerned either directly or, when this was not practicable, through the authorities responsible for their regulatory oversight, indicating the essential facts and considerations which would form the basis for a decision to impose on them an operating ban within the Community or to modify the conditions of an operating ban imposed on an air carrier which is included in the Community list. (4) Opportunity was given by the Commission to the air carriers concerned to consult the documents provided by Member States, to submit written comments and to make an oral presentation to the Commission within 10 working days and to the Air Safety Committee established by Council Regulation (EEC) No 3922/91 of 16 December 1991 on the harmonization of technical requirements and administrative procedures in the field of civil aviation (3). (5) The authorities with responsibility for regulatory oversight over the air carriers concerned have been consulted by the Commission as well as, in specific cases, by some Member States. (6) Regulation (EC) No 474/2006 should therefore be amended accordingly. (7) France communicated to the Commission that it adopted an immediate operating ban on all operations of the carrier Albatross Avia Ltd certified in the Ukraine for reasons that this carrier is in reality the Ukrainian carrier Volare, which is already subject to an operating ban (4). France has also submitted to the Commission a request to update the Community list in accordance with Article 4(2) of Regulation (EC) No 2111/2005 and Article 6 of Regulation (EC) No 473/2006. (8) The carrier did not produce any appropriate evidence to dissipate the concerns raised by France. (9) Following consultations with the Commission and some Member States, the competent authorities of Ukraine submitted to the Commission their decision whereby they revoked the Air Operator Certificate (AOC) of the carrier. Therefore, on the basis of the common criteria, no further action regarding Albatross Avia Ltd is needed. (10) However, the Commission is concerned that the competent authorities of Ukraine have issued an AOC to an undertaking which is substantially an air carrier already subject to an operating ban. Repetition of such a situation could be considered as evidence that these authorities may not meet the common criteria set out in the Annex of Regulation (EC) No 2111/2005. (11) There is verified evidence of serious safety deficiencies on the part of the carrier Ukraine Cargo Airways certified in the Ukraine affecting all types of aircraft. These deficiencies have been identified by Austria, Hungary, France, Germany, Italy, Latvia, Luxembourg, Romania, Poland, Spain and the Netherlands (5) during ramp inspections performed under the SAFA programme. (12) Austria communicated to the Commission that it adopted an immediate operating ban on the aircraft of type AN-12 of Ukraine Cargo Airways operating hitherto to Austria taking into account the common criteria, in the framework of Article 6(1) of Regulation (EC) No 2111/2005 and submitted to the Commission a request to update the Community list in accordance with Article 4(2) of Regulation (EC) No 2111/2005 and Article 6 of Regulation (EC) No 473/2006. (13) The reasons for the imposition of that measure by Austria are the following: (a) verified serious safety deficiencies on the part of the air carrier by virtue of reports showing serious safety deficiencies and persistent failure by the carrier concerned to address these deficiencies raised in ramp inspection reports performed under the SAFA programme and previously communicated to the carrier; (b) lack of ability of the carrier to address these safety deficiencies demonstrated by inappropriate and insufficient corrective actions presented in response to identified serious safety deficiencies; (c) lack of ability and willingness of the authorities responsible for the oversight of the carrier concerned to address the safety deficiencies demonstrated by their lack of cooperation with the competent authorities of Austria which performed the ramp inspections and their insufficient ability to implement and enforce the relevant safety standards. (14) The safety deficiencies detected by Austria and other Member States on the aircraft of type AN-12, AN-26 and IL-76 were in the same areas. Furthermore, those deficiencies kept on reoccurring over the same period under consideration. This is evidence of the systemic nature of such deficiencies. (15) During consultations with the Commission and some Member States, Ukraine Cargo Airways submitted a plan of corrective actions which according to the carrier addresses all safety deficiencies in the area of maintenance, engineering and operations identified on all three types of aircraft with which the carrier has been operating into the Community. However, during these consultations the carrier was not able to demonstrate the adequacy of the proposed corrective actions. In particular, the carrier was not able to demonstrate the appropriateness of the proposed actions regarding operational discipline and failed to explain how inspections of aircraft used by the carrier to fly into the Community still revealed the same deficiencies as before the imposition of Austria of an operating ban, despite that various measures in the proposed action plan appeared already completed in the areas of operations of all types of aircraft used by that carrier. (16) During the same consultations, the competent authorities of Ukraine submitted information about their decision to restrict the AOC of the carrier by removing the aircraft AN-12 with registration marks UR-UCK, UR-UDD and UR-UCN with which Ukraine Cargo Airways has been operating into Austria and other Member States and placing them under maintenance as well as by prohibiting the operation of the aircraft IL-76 with registration marks UR-UCA, UR-UCC, UR-UCD, UR-UCH, UR-UCO, UR-UCQ UR-UCT, UR-UCU, UR-UCW and UR-UCX until 19 November 2008. The carrier has operated with some of these aircraft (UR-UCA, UR-UCO and UR-UCU) into the Community. Also, these authorities confirmed that they had endorsed the corrective action plan of the carrier and committed to verify the implementation of the corrective actions by Ukraine Cargo Airways before authorising the carrier to resume operations with its AN-12 aircraft into the Community. (17) The Commission takes note of the measures taken by the competent authorities of Ukraine concerning the aircraft AN-12 and IL-76. However, it considers that the implementation of the corrective actions fail to address the systemic nature of the detected deficiencies which affect all types of aircraft so far used by the carrier in its operations into the Community. Moreover, the Commission considers that the results of ramp inspections (6) carried out on aircraft of type AN-26 after the consultations held with the carrier and its authorities and after the carrier had begun implementing corrective actions under the supervision of its authorities show that such actions do not provide for the appropriate resolution of the verified safety deficiencies on these type of aircraft or on any other type of aircraft operated by this carrier into the Community. (18) The carrier submitted on 1 April 2008 documentation containing a revised corrective actions plan reflecting the changes requested by the competent authorities of Ukraine following an audit of the company. The air carrier was also given the opportunity to make presentations to the Commission and the Air Safety Committee on 2 April; it was however, not able to demonstrate the appropriateness of the proposed revised actions regarding operational discipline and failed to explain how these actions would provide for sustainable solutions of all previously identified safety deficiencies. Therefore, this documentation will have to be further examined to ascertain whether the previously identified safety deficiencies have been appropriately addressed. (19) Pending the completion of such examination, and in the absence of any corrective actions able to redress the recurrence of systemic safety deficiencies without delay, the Commission considers that the carrier should not be allowed to operate into the Community until it has been verified that adequate measures have been put in place to ensure compliance with the relevant safety standards of the operation of any aircraft used by Ukraine Cargo Airways. (20) On the basis of the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is considered that Ukraine Cargo Airways does not meet the relevant safety standards. The air carrier should be subject to an operating ban of all its operations and should be included in Annex A. (21) The Commission considers that the overall exercise of safety oversight and in particular the implementation and enforcement of the relevant safety standards by the competent authorities of Ukraine needs to be strengthened in order to ensure for sustainable corrective actions by the carriers under its regulatory control. The growing number of carriers which are subject to exceptional measures by Member States and subsequently included in Annex A needs to be urgently addressed by the competent authorities of Ukraine. Therefore, these authorities are invited to present a plan of measures to enhance the exercise of safety oversight of operators under their regulatory control and of aircraft registered in the Ukraine which are used for operations in the Community. The Commission will closely monitor the implementation of these measures including those referred to under recitals 15 and 18 with a view to submitting draft appropriate measures at the next meeting of the Air Safety Committee. (22) There is verified evidence of non-compliance with specific safety standards established by the Chicago Convention on the part of Cubana de AviaciÃ ³n. These deficiencies have been identified by the United Kingdom during a ramp inspection performed under the SAFA programme (7). (23) The United Kingdom communicated to the Commission that it adopted an immediate operating ban on the aircraft of type Ilyushin IL-62 with registration marks CU-T1283 and CU-T1284 of Cubana de AviaciÃ ³n taking into account the common criteria, in the framework of Article 6(1) of Regulation (EC) No 2111/2005. These aircraft are not currently fitted with EGPWS  Enhanced Ground Proximity Warning System, equipment necessary for operations into the Community in compliance with Annex 6 to the Chicago Convention. (24) Following consultations with the Commission and some Member States, the competent authorities of the Republic of Cuba adopted a decision to limit the AOC of Cubana de AviaciÃ ³n to exclude the aircraft IL-62 from any operations of the carrier into the Community until EGPWS has been installed on such aircraft. Also, these authorities have undertaken to ensure that EGPWS will be installed by 15 June 2008 on all aircraft of that carrier operating to the Community. Finally, the competent authorities of the Republic of Cuba have committed themselves to verify that all detected safety deficiencies, including the installation of EGPWS, are efficiently addressed by Cubana de AviaciÃ ³n by that date and to transmit the results of such verification to the Commission before this carrier can resume operations with aircraft of type IL-62 into the Community. (25) On the basis of the common criteria set out in the Annex to Regulation (EC) No 2111/2005 and in view of the actions taken by the competent authorities of the Republic of Cuba it is assessed that no further action is needed. The Commission shall report to the Member States about the implementation of the corrective actions at the next meeting of the Air Safety Committee. However, should the measures be considered unsatisfactory, the Commission will submit appropriate draft measures to the Committee. (26) There is verified evidence that the aircraft of type Beech 1900 with registration mark S7-IDC of the carrier Islands Development Company licensed in Seychelles is not fitted with EGPWS  Enhanced Ground Proximity Warning System, equipment necessary for operations into the Community in compliance with Annex 6 to the Chicago Convention. In addition, the certified documents which the Chicago Convention prescribes to be kept on board could not be showed. These deficiencies have been identified by France during a ramp inspection performed under the SAFA programme (8). (27) France communicated to the Commission that it adopted an immediate operating ban on the abovementioned aircraft of this carrier taking into account the common criteria, in the framework of Article 6(1) of Regulation (EC) No 2111/2005 and submitted to the Commission a request to update the Community list in accordance with Article 4(2) of Regulation (EC) No 2111/2005, and as prescribed by Article 6 of Regulation (EC) No 473/2006. (28) By letter of 11 March 2008, the Civil Aviation Authority of Seychelles confirmed that the carrier Island Development Company licensed in Seychelles has taken action to install the EGPWS on its Beech 1900D aircraft with registration mark S7-IDC. The EGPWS has been ordered and installed on 26 March 2008. A certified confirmation of this installation has been delivered by the carrier during a meeting held with the Commission on 31 March 2008. In addition, the competent authorities of Seychelles confirmed that certified copies of the prescribed documents were put on board as of 27 February 2008 onwards. (29) On the basis of the common criteria, it is assessed that Islands Development Company has taken all the necessary measures to conform to relevant safety standards and therefore should not be included in Annex A. (30) Hewa Bora Airways is no longer operating into the Community under the supervision of the competent authorities of Belgium its aircraft of type Boeing B767-266ER, cons. No 23 178, and with registration mark 9Q-CJD, which is included in Annex B. Since the provisional regime of ramp inspections and surveillance of this aircraft cannot be guaranteed anymore, operations with this aircraft should also be banned. (31) As a consequence, the air carrier should be subject to a ban of all its operations and should be moved from Annex B to Annex A. (32) Following the invitation by the competent authorities of Angola and by the carrier TAAG Angola Airlines, a team of experts of the Commission and the Member States conducted a fact-finding mission to Angola from 18 to 22 February 2008. During this mission the carrier provided an updated status of its corrective and preventive action plan, aimed at restoring compliance with ICAO standards. The report of the team shows that TAAG Angola Airlines has made good progress in the implementation of its action plan in that, overall, more than fifty percent of the actions can be considered as completed. In particular, the findings related to flight and ground operations have been responded to a large degree. The carrier was invited to continue its efforts towards full completion of its action plan. In addition, the team noted that the carrier has completed the first step of a full recertification by the competent authorities of Angola. (33) The team noted significant continuing deficiencies in the areas of continued airworthiness and maintenance, which were reported to TAAG Angola Airlines and its authorities and should be addressed adequately before any modification of the operating ban imposed on the carrier. (34) The team also assessed the corrective action plan proposed by the competent authorities of Angola (INAVIC) aiming at enhancing the exercise of safety oversight of the TAAG Angola Airlines along with all carriers under its regulatory control. To that end the team assessed the degree of compliance by INAVIC with applicable ICAO standards also on the basis of the results of the ICAO USOAP audit carried out in November 2007. The report of the team shows that a new civil aviation act was published on 16 January 2008, and that INAVIC is progressing towards the establishment of an independent and well-structured civil aviation authority. However, the team noted that the new provisions of the civil aviation act and the related specific operating regulations have not been implemented yet and that currently all carriers of Angola have Air Operator's Certificates, which do not comply with Annex 6 of the Chicago Convention. INAVIC was invited to continue the restructuring of its organisation, to progress as quickly as possible with its capacity building, as well as to continue with determination the recertification process of the carriers in order to demonstrate compliance with Angolan regulations and applicable ICAO standards, and to report the results in due time to the Commission. (35) The Commission acknowledges the efforts made by TAAG Angola Airlines and by INAVIC towards achieving all the required measures to conform to relevant safety standards. However, the Commission considers that a decision to withdraw TAAG Angola Airlines from the Community list is, at this stage, premature as there are still significant safety deficiencies which have to be addressed by the carrier as well as by the competent authorities. In addition, the recertification process of TAAG Angola Airlines as well as of the rest of the carriers by the competent authorities is still ongoing. The Commission notes that for the recertification process to be completed within the time span indicated by the competent authorities of Angola, a substantial increase in their human and financial resources will be necessary. (36) The Commission considers that the compliance by the competent authorities of Angola with ICAO obligatory standards and recommended practices and in particular the exercise of oversight depend also on the financial means at the disposal of these authorities. The Commission shall await progress reports from TAAG Angola Airlines and INAVIC in due time. (37) The Commission and some Member States held consultations on 14 December 2007 and on 12 March 2008 with Mahan Air and the competent authorities of the Islamic Republic of Iran regarding the verification by these authorities of the progressive implementation of the corrective actions by the carrier. In particular, during the consultations on 14 December 2007, the Commission requested that any documentation regarding any progress in the implementation of the corrective actions by Mahan Air be submitted to the Commission by the end of February 2008. (38) During the consultations held on 12 March 2008, the competent authorities of the Islamic Republic of Iran have stated that they have inspected the carrier Mahan Air and that all safety deficiencies have been resolved to their satisfaction. However, neither the carrier nor its authorities presented documentation providing evidence of the implementation of corrective measures in order to demonstrate the adequacy of such actions to provide sustainable solutions and ensure effective compliance with the corrective actions plan presented in September and November 2007. (39) The competent authorities of the Islamic Republic of Iran submitted to the Commission on 26 March 2008 documentation concerning a detailed progress report and material concerning the implementation of corrective actions by Mahan Air following an audit of the company. The Commission intends to examine the submitted documentation with a view to verifying whether the previously identified safety deficiencies have been appropriately addressed. (40) Until the completion of such examination, the Commission considers that there is currently not sufficient evidence to demonstrate that the carrier has completed the corrective actions to eliminate the deficiencies which led to its inclusion in the Community list. (41) On the basis of the common criteria, it is assessed that, at present, it has not been verified that Mahan Air has taken all required measures to conform to relevant safety standards and that therefore, it may not yet be withdrawn from Annex A. The Commission will continue to cooperate with the competent authorities of the Islamic Republic of Iran to monitor the implementation of corrective actions by Mahan Airlines and to ensure that they provide for sustainable solutions in the long term. To that end, it intends to carry out a visit in the coming months. (42) As stated in Regulation (EC) No 1400/2007, by virtue of a decision of the competent authorities of the Russian Federation dated 26 November 2007, certain air carriers licensed by these authorities are authorised to operate into the Community only with specific equipment. The air carriers and aircraft affected are: Krasnoyarsk Airlines: aircraft Boeing B-737 (EI-DNH/DNS/DNT/CBQ/CLZ/CLW), B-757 (EI-DUA/DUD/DUC/DUE), B-767 (EI-DMP/DMH), Tupolev Ã ¢u-214 (RA-65508), Ã ¢u-154M (RA-85720); Ural Airlines: aircraft Airbus Ã -320 (VP-BQY/BQZ), Ã ¢u-154M (RA-85807/85814/85833/85844); Gazpromavia: aircraft Falcon-900 (RA-09000/09001/09006/09008); Atlant-Soyuz: aircraft Boeing B-737 (VP-BBL/BBM), Ã ¢u-154M (RA-85709/85740); UTAir: aircraft ATR-42 (VP-BCB/BCF/BPJ/BPK), Gulfstream IV (RA-10201/10202), Ã ¢u-154M (RA-85805/85808); Kavminvodyavia: aircraft Ã ¢u-204 (RA-64022/64016), Ã ¢u-154Ã  (RA-85715/85826/85746); Kuban Airlines: aircraft Yak-42 (RA-42386/42367/42375); Air Company Yakutia: aircraft Ã ¢u-154Ã  (RA-85700/85794) and B-757-200 (VP-BFI); Airlines 400: aircraft Ã ¢u-204 (RA-64018/64020). Furthermore, according to that decision, certain air carriers are not allowed to operate into the Community with specific aircraft; the air carriers and aircraft affected are: Orenburg Airlines: aircraft Tu-154 (RA-85768) and B-737-400 (VP-BGQ); Air Company Tatarstan: aircraft Tu-154 (RA 85101 and RA-85109); Air Company Sibir: aircraft B-737-400 (VP-BTA); and Rossija: aircraft Tu-154 (RA-85753 and RA-85835). (43) The competent authorities of the Russian Federation informed the Commission on 26 March 2008 that they envisaged changing their decision of 26 November 2007 regarding operating restrictions imposed on certain carriers licensed in the Russian Federation to the effect that all previous operational restrictions on all carriers concerned would be lifted as of 25 April 2008. (44) The competent authorities of the Russian Federation were invited by the Commission on 27 March to submit to the Commission and to the Air Safety Committee the evidence of reliable information about the improvement of the internal monitoring system of the carriers concerned regarding the safety of their flights which lead them to envisage a decision lifting of the operating restrictions on the air carriers concerned. They undertook to present this information by 9 April 2008 at the latest, and, together with each air carrier concerned, to make presentations to the Commission and Member States regarding the safety situation of these air carriers before the entry into force of their decision. Should this information be submitted to the Commission at a later stage, the competent authorities of the Russian Federation undertook on 2 April 2008 before the Air Safety Committee to postpone the entry into force of their envisaged decision in agreement with the Commission. (45) The Commission takes note of the envisaged decision of the competent authorities of the Russian Federation and intends to examine the material, which these authorities have undertaken to submit in the light of the corrective action plans previously submitted by the carriers concerned to the Commission. The Commission intends to coordinate with the competent authorities of the Russian Federation the results of its examination before the entry into force of the abovementioned envisaged decision. (46) In the meantime, the provisions of the decision of the competent authorities of the Russian Federation of 26 November 2007 should remain in force; hence, operations into the Community of the abovementioned carriers should take place only under the terms and conditions provided in that decision and stated in recitals 34 to 36 of Regulation (EC) No 1400/2007. (47) The Commission intends to monitor the performance of the abovementioned carriers, and examine their safety situation in the light of the results of the above process with a view to adopting, if necessary, appropriate measures to ensure that all relevant standards are guaranteed in the Community, taking into account the provisions of Article 7 of Regulation (EC) No 2111/2005. (48) The authorities of the Kyrgyz Republic have provided the Commission with evidence of the withdrawal of the Air Operator's Certificates of Galaxy Air on grounds of safety. Since this carrier certified in the Kyrgyz Republic has consequently ceased its activities, it should be withdrawn from Annex A. (49) The Commission has received information that the carrier Ceiba Intercontinental is operating commercial services under an AOC issued by the competent authorities of Equatorial Guinea and has requested these authorities to submit all relevant information regarding this company. The competent authorities of Equatorial Guinea have not responded to the Commission's request. (50) On the basis of the common criteria set out in the Annex to Regulation (EC) No 2111/2005 the carrier Ceiba Intercontinental should be subject to an operating ban and should be therefore included in Annex A. (51) The air carrier Cronos Airlines licensed in Equatorial Guinea has submitted documentation requesting the Commission to be excluded from Annex A stating that the aircraft it operates are wet leased on an ACMI basis (aircraft, crew, maintenance, insurance) from a carrier licensed in the Republic of South Africa. (52) The Commission considers that the submissions presented by Cronos Airlines do not justify the removal from Annex A. However, all carriers which are included in Annex A may be permitted to exercise traffic rights by using wet-leased aircraft of air carriers which are not subject to an operating ban, provided that the relevant safety standards are complied with. (53) The competent authorities of Swaziland have requested that the carriers Royal Swazi Airways Corporation and Scan Air Charter be excluded from Annex A because these carriers do not own any more any aircraft and therefore do not operate any services. Also, they requested that the carrier Swaziland Airlink be removed from Annex A because it operates services with aircraft certified and maintained and crew-licensed in the Republic of South Africa. The competent authorities of Swaziland validate the certificates, approvals and licenses concerned. (54) As regards Royal Swazi Airways Corporation and Scan Air Charter, the Commission considers that the withdrawal from Annex A is not justified, as there is no evidence that these carriers have ceased to exist. With regards to the carrier Swaziland Airlink, the Commission considers that the withdrawal from Annex A is not justified. However, all carriers which are included in Annex A may be permitted to exercise traffic rights by using wet-leased aircraft of air carriers which are not subject to an operating ban, provided that the relevant safety standards are complied with. (55) The Commission received on 25 March 2008 a new action plan prepared by the competent authorities of Indonesia, which was not accompanied by supporting documentary evidence of its implementation, and which shows that the completion of several milestones is not foreseen before September 2008. This information does not demonstrate that the national authorities have, at this stage, the ability to ensure the oversight of all carriers which they certify, including Garuda. (56) The Commission will continue to provide technical assistance to and strongly supports the efforts of Indonesia towards implementing the necessary measures to ensure that safety is guaranteed. (57) However, at present, the Commission considers that these authorities have not demonstrated that they have completed the proposed corrective actions to ensure that the relevant safety standards are complied with and that therefore, none of the Indonesian carriers can be at this stage, withdrawn from the Community list unless both any such carrier and the competent national authorities can demonstrate compliance with ICAO standards. (58) The carrier Garuda Indonesia Airline submitted to the Commission on 10 and 18 March 2008 extensive documentation, which includes answers of the company to the observations raised by the team of experts of the Commission and the Member States during its mission conducted from 5 to 9 November 2007. This documentation was reviewed carefully by the Commission, which has requested complementary information to be provided in order to complete the assessment of the safety situation of Garuda. The carrier committed to submit the said information without delay. (59) The carrier also made on 28 March 2008 a formal request to present its comments orally to the Air Safety Committee during its upcoming meeting, and was subsequently heard on 3 April 2008. (60) The Commission and the Member States took note that the carrier has made progress in the implementation of corrective actions to remedy the observations raised by the team in its mission report. However, they also took note that, in order to comply with ICAO standards, corrective actions need to be continued and completed in a number of areas, inter alia the equipment of the complete Boeing 737 fleet with E-GPWS  Enhanced Ground Proximity Warning System, the implementation of Flight Data Monitoring for the whole fleet of the carrier, as well as the necessary improvements of its internal control systems. (61) In the light of the considerations presented under recitals 55 to 60, the Commission considers that the air carrier Garuda Indonesia Airline cannot be withdrawn from Annex A yet. (62) No evidence of the full implementation of appropriate remedial actions by the other carriers included in the Community list updated on 28 November 2007 and by the authorities with responsibility for regulatory oversight of these air carriers has been communicated to the Commission so far in spite of specific requests submitted by the latter. Therefore, on the basis of the common criteria, it is assessed that these air carriers should continue to be subject to an operating ban (Annex A) or operating restrictions (Annex B), as the case may be. (63) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: 1. Annex A is replaced by Annex A to this Regulation. 2. Annex B is replaced by Annex B to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 2008. For the Commission Jacques BARROT Vice-President (1) OJ L 344, 27.12.2005, p. 15. (2) OJ L 84, 23.3.2006, p. 14. Regulation as last amended by Regulation (EC) No 1400/2007 (OJ L 311, 29.11.2007, p. 12). (3) OJ L 373, 31.12.1991, p. 4. Regulation as amended by Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 79, 19.3.2008, p. 1). (4) Commission Regulation (EC) No 787/2007 of 4 July 2007 (OJ L 175, 5.7.2007, p. 10). (5) SAFA reports: ACG-2007-36; ACG-2007-43; ACG-2007-56; ACG-2007-150; ACG-2007-205; ACG-2008-42; DGCATR-2007-374; LBA/D-2008-95; LBA/D-2008-117; LBA/D-2008-121; CAO-2007-57; LBA/D-2007-292; MOTLUX-2008-2; CAALAT-2007-14; DGAC-E-2006-801; LBA/D-2007-29; LBA/D-2008-114; LBA/D-2008-120; CAA-NL-2007-137; ENAC-IT-2006-389; LBA/D-2006-684; RCAARO-2006-46; RCAARO-2007-118; ENAC-IT-2007-322; ENAC-IT-2007-432; RCAARO-2006-38; RCAARO-2007-58. (6) LBA/D-2008-117, LBA/D-2008-121, MOTLUX-2008-2, BUL-2008-3, LBA/D-2008-114, LBA/D-2008-120. (7) CAA-UK-2008-8. (8) DGAC/F-2008-152. ANNEX A LIST OF AIR CARRIERS OF WHICH ALL OPERATIONS ARE SUBJECT TO A BAN WITHIN THE COMMUNITY (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number or Operating Licence Number ICAO airline designation number State of the Operator AIR KORYO Unknown KOR Democratic People's Republic of Korea (DPRK) AIR WEST CO. LTD 004/A AWZ Sudan ARIANA AFGHAN AIRLINES 009 AFG Afghanistan MAHAN AIR FS 105 IRM Islamic Republic of Iran SILVERBACK CARGO FREIGHTERS Unknown VRB Rwanda TAAG ANGOLA AIRLINES 001 DTA Angola UKRAINE CARGO AIRWAYS 145 UKS Ukraine UKRAINIAN MEDITERRANEAN AIRLINES 164 UKM Ukraine VOLARE AVIATION ENTREPRISE 143 VRE Ukraine All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of the Congo (RDC), including  Democratic Republic of the Congo (RDC) AFRICA ONE 409/CAB/MIN/TC/0114/2006 CFR Democratic Republic of the Congo (RDC) AFRICAN AIR SERVICES COMMUTER SPRL 409/CAB/MIN/TC/0005/2007 Unknown Democratic Republic of the Congo (RDC) AIGLE AVIATION 409/CAB/MIN/TC/0042/2006 Unknown Democratic Republic of the Congo (RDC) AIR BENI 409/CAB/MIN/TC/0019/2005 Unknown Democratic Republic of the Congo (RDC) AIR BOYOMA 409/CAB/MIN/TC/0049/2006 Unknown Democratic Republic of the Congo (RDC) AIR INFINI 409/CAB/MIN/TC/006/2006 Unknown Democratic Republic of the Congo (RDC) AIR KASAI 409/CAB/MIN/TC/0118/2006 Unknown Democratic Republic of the Congo (RDC) AIR NAVETTE 409/CAB/MIN/TC/015/2005 Unknown Democratic Republic of the Congo (RDC) AIR TROPIQUES S.P.R.L. 409/CAB/MIN/TC/0107/2006 Unknown Democratic Republic of the Congo (RDC) BEL GLOB AIRLINES 409/CAB/MIN/TC/0073/2006 Unknown Democratic Republic of the Congo (RDC) BLUE AIRLINES 409/CAB/MIN/TC/0109/2006 BUL Democratic Republic of the Congo (RDC) BRAVO AIR CONGO 409/CAB/MIN/TC/0090/2006 Unknown Democratic Republic of the Congo (RDC) BUSINESS AVIATION S.P.R.L. 409/CAB/MIN/TC/0117/2006 Unknown Democratic Republic of the Congo (RDC) BUTEMBO AIRLINES 409/CAB/MIN/TC/0056/2006 Unknown Democratic Republic of the Congo (RDC) CARGO BULL AVIATION 409/CAB/MIN/TC/0106/2006 Unknown Democratic Republic of the Congo (RDC) CETRACA AVIATION SERVICE 409/CAB/MIN/TC/037/2005 CER Democratic Republic of the Congo (RDC) CHC STELLAVIA 409/CAB/MIN/TC/0050/2006 Unknown Democratic Republic of the Congo (RDC) COMAIR 409/CAB/MIN/TC/0057/2006 Unknown Democratic Republic of the Congo (RDC) COMPAGNIE AFRICAINE DAVIATION (CAA) 409/CAB/MIN/TC/0111/2006 Unknown Democratic Republic of the Congo (RDC) DOREN AIR CONGO 409/CAB/MIN/TC/0054/2006 Unknown Democratic Republic of the Congo (RDC) EL SAM AIRLIFT 409/CAB/MIN/TC/0002/2007 Unknown Democratic Republic of the Congo (RDC) ESPACE AVIATION SERVICE 409/CAB/MIN/TC/0003/2007 Unknown Democratic Republic of the Congo (RDC) FILAIR 409/CAB/MIN/TC/0008/2007 Unknown Democratic Republic of the Congo (RDC) FREE AIRLINES 409/CAB/MIN/TC/0047/2006 Unknown Democratic Republic of the Congo (RDC) GALAXY INCORPORATION 409/CAB/MIN/TC/0078/2006 Unknown Democratic Republic of the Congo (RDC) GOMA EXPRESS 409/CAB/MIN/TC/0051/2006 Unknown Democratic Republic of the Congo (RDC) GOMAIR 409/CAB/MIN/TC/0023/2005 Unknown Democratic Republic of the Congo (RDC) GREAT LAKE BUSINESS COMPANY 409/CAB/MIN/TC/0048/2006 Unknown Democratic Republic of the Congo (RDC) HEWA BORA AIRWAYS (HBA) 409/CAB/MIN/TC/0108/2006 ALX Democratic Republic of the Congo (RDC) I.T.A.B.  INTERNATIONAL TRANS AIR BUSINESS 409/CAB/MIN/TC/0022/2005 Unknown Democratic Republic of the Congo (RDC) KATANGA AIRWAYS 409/CAB/MIN/TC/0088/2006 Unknown Democratic Republic of the Congo (RDC) KIVU AIR 409/CAB/MIN/TC/0044/2006 Unknown Democratic Republic of the Congo (RDC) LIGNES AÃ RIENNES CONGOLAISES Ministerial signature (ordonnance 78/205) LCG Democratic Republic of the Congo (RDC) MALU AVIATION 409/CAB/MIN/TC/0113/2006 Unknown Democratic Republic of the Congo (RDC) MALILA AIRLIFT 409/CAB/MIN/TC/0112/2006 MLC Democratic Republic of the Congo (RDC) MANGO AIRLINES 409/CAB/MIN/TC/0007/2007 Unknown Democratic Republic of the Congo (RDC) PIVA AIRLINES 409/CAB/MIN/TC/0001/2007 Unknown Democratic Republic of the Congo (RDC) RWAKABIKA BUSHI EXPRESS 409/CAB/MIN/TC/0052/2006 Unknown Democratic Republic of the Congo (RDC) SAFARI LOGISTICS SPRL 409/CAB/MIN/TC/0076/2006 Unknown Democratic Republic of the Congo (RDC) SAFE AIR COMPANY 409/CAB/MIN/TC/0004/2007 Unknown Democratic Republic of the Congo (RDC) SERVICES AIR 409/CAB/MIN/TC/0115/2006 Unknown Democratic Republic of the Congo (RDC) SUN AIR SERVICES 409/CAB/MIN/TC/0077/2006 Unknown Democratic Republic of the Congo (RDC) TEMBO AIR SERVICES 409/CAB/MIN/TC/0089/2006 Unknown Democratic Republic of the Congo (RDC) THOM'S AIRWAYS 409/CAB/MIN/TC/0009/2007 Unknown Democratic Republic of the Congo (RDC) TMK AIR COMMUTER 409/CAB/MIN/TC/020/2005 Unknown Democratic Republic of the Congo (RDC) TRACEP CONGO 409/CAB/MIN/TC/0055/2006 Unknown Democratic Republic of the Congo (RDC) TRANS AIR CARGO SERVICE 409/CAB/MIN/TC/0110/2006 Unknown Democratic Republic of the Congo (RDC) TRANSPORTS AERIENS CONGOLAIS (TRACO) 409/CAB/MIN/TC/0105/2006 Unknown Democratic Republic of the Congo (RDC) VIRUNGA AIR CHARTER 409/CAB/MIN/TC/018/2005 Unknown Democratic Republic of the Congo (RDC) WIMBI DIRA AIRWAYS 409/CAB/MIN/TC/0116/2006 WDA Democratic Republic of the Congo (RDC) ZAABU INTERNATIONAL 409/CAB/MIN/TC/0046/2006 Unknown Democratic Republic of the Congo (RDC) All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including Equatorial Guinea CRONOS AIRLINES Unknown Unknown Equatorial Guinea CEIBA INTERCONTINENTAL Unknown CEL Equatorial Guinea EUROGUINEANA DE AVIACION Y TRANSPORTES 2006/001/MTTCT/DGAC/SOPS EUG Equatorial Guinea GENERAL WORK AVIACION 002/ANAC n/a Equatorial Guinea GETRA  GUINEA ECUATORIAL DE TRANSPORTES AEREOS 739 GET Equatorial Guinea GUINEA AIRWAYS 738 n/a Equatorial Guinea UTAGE  UNION DE TRANSPORT AEREO DE GUINEA ECUATORIAL 737 UTG Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, including Indonesia ADAM SKY CONNECTION AIRLINES 121-036 DHI Indonesia AIR PACIFIC UTAMA 135-020 Unknown Indonesia AIRFAST INDONESIA 135-002 AFE Indonesia ASCO NUSA AIR TRANSPORT 135-022 Unknown Indonesia ASI PUDJIASTUTI 135-028 Unknown Indonesia AVIASTAR MANDIRI 135-029 Unknown Indonesia BALAI KALIBRASI FASITAS PENERBANGAN 135-031 Unknown Indonesia CARDIG AIR 121-013 Unknown Indonesia DABI AIR NUSANTARA 135-030 Unknown Indonesia DERAYA AIR TAXI 135-013 DRY Indonesia DERAZONA AIR SERVICE 135-010 Unknown Indonesia DIRGANTARA AIR SERVICE 135-014 DIR Indonesia EASTINDO 135-038 Unknown Indonesia EKSPRES TRANSPORTASI ANTAR BENUA 121-019 Unknown Indonesia EKSPRES TRANSPORTASI ANTAR BENUA 135-032 Unknown Indonesia GARUDA INDONESIA 121-001 GIA Indonesia GATARI AIR SERVICE 135-018 GHS Indonesia INDONESIA AIR ASIA 121-009 AWQ Indonesia INDONESIA AIR TRANSPORT 135-017 IDA Indonesia INTAN ANGKASA AIR SERVICE 135-019 Unknown Indonesia KARTIKA AIRLINES 121-003 KAE Indonesia KURA-KURA AVIATION 135-016 Unknown Indonesia LION MENTARI ARILINES 121-010 LNI Indonesia MANDALA AIRLINES 121-005 MDL Indonesia MANUNGGAL AIR SERVICE 121-020 Unknown Indonesia MEGANTARA AIRLINES 121-025 Unknown Indonesia MERPATI NUSANTARA 121-002 MNA Indonesia METRO BATAVIA 121-007 BTV Indonesia NATIONAL UTILITY HELICOPTER 135-011 Unknown Indonesia PELITA AIR SERVICE 121-008 PAS Indonesia PELITA AIR SERVICE 135-001 PAS Indonesia PENERBANGAN ANGKASA SEMESTA 135-026 Unknown Indonesia PURA WISATA BARUNA 135-025 Unknown Indonesia REPUBLIC EXPRES AIRLINES 121-040 RPH Indonesia RIAU AIRLINES 121-016 RIU Indonesia SAMPURNA AIR NUSANTARA 135-036 Unknown Indonesia SMAC 135-015 SMC Indonesia SRIWIJAYA AIR 121-035 SJY Indonesia TRANS WISATA PRIMA AVIATION 121-017 Unknown Indonesia TRANSWISATA PRIMA AVIATION 135-021 Unknown Indonesia TRAVEL EXPRES AIRLINES 121-038 XAR Indonesia TRAVIRA UTAMA 135-009 Unknown Indonesia TRI MG INTRA AIRLINES 121-018 TMG Indonesia TRI MG INTRA AIRLINES 135-037 TMG Indonesia TRIGANA AIR SERVICE 121-006 TGN Indonesia TRIGANA AIR SERVICE 135-005 TGN Indonesia WING ABADI NUSANTARA 121-012 WON Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including  Kyrgyz Republic AIR CENTRAL ASIA 34 AAT Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic ASIA ALPHA AIRWAYS 32 SAL Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic BISTAIR-FEZ BISHKEK 08 BSC Kyrgyz Republic BOTIR AVIA 10 BTR Kyrgyz Republic CLICK AIRWAYS 11 CGK Kyrgyz Republic DAMES 20 DAM Kyrgyz Republic EASTOK AVIA 15 Unknown Kyrgyz Republic ESEN AIR 2 ESD Kyrgyz Republic GOLDEN RULE AIRLINES 22 GRS Kyrgyz Republic INTAL AVIA 27 INL Kyrgyz Republic ITEK AIR 04 IKA Kyrgyz Republic KYRGYZ TRANS AVIA 31 KTC Kyrgyz Republic KYRGYZSTAN 03 LYN Kyrgyz Republic KYRGYZSTAN AIRLINES 01 KGA Kyrgyz Republic MAX AVIA 33 MAI Kyrgyz Republic OHS AVIA 09 OSH Kyrgyz Republic S GROUP AVIATION 6 Unknown Kyrgyz Republic SKY GATE INTERNATIONAL AVIATION 14 SGD Kyrgyz Republic SKY WAY AIR 21 SAB Kyrgyz Republic TENIR AIRLINES 26 TEB Kyrgyz Republic TRAST AERO 05 TSJ Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia  Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including   Sierra Leone AIR RUM, LTD Unknown RUM Sierra Leone BELLVIEW AIRLINES (S/L) LTD Unknown BVU Sierra Leone DESTINY AIR SERVICES, LTD Unknown DTY Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD Unknown ORJ Sierra Leone PARAMOUNT AIRLINES, LTD Unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD Unknown SVT Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Swaziland, including   Swaziland AERO AFRICA (PTY) LTD Unknown RFC Swaziland JET AFRICA SWAZILAND Unknown OSW Swaziland ROYAL SWAZI NATIONAL AIRWAYS CORPORATION Unknown RSN Swaziland SCAN AIR CHARTER, LTD Unknown Unknown Swaziland SWAZI EXPRESS AIRWAYS Unknown SWX Swaziland SWAZILAND AIRLINK Unknown SZL Swaziland (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEX B LIST OF AIR CARRIERS OF WHICH OPERATIONS ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE COMMUNITY (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number ICAO airline designation number State of the Operator Aircraft type Registration mark(s) and, when available, construction serial number(s) State of registry AIR BANGLADESH 17 BGD Bangladesh B747-269B S2-ADT Bangladesh AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP All fleet with the exception of: D6-CAM (851336) Comoros (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with.